DETAILED ACTION
The receipt is acknowledged of applicants’ amendment and request for RCE filed 09/19/2022, and supplemental amendment filed 10/17/2022.

Claims 1, 2, 6, 9, 10, 19, 21, 24, 29, 33, 35, 37, 38, 45, 46, 48, 49 and 51-53 previously presented. Claims 2, 6, 9, 52, has been canceled, and claims 54-59 have been added by the amendment filed 09/19/2022. Claims 1, 10, 19, 21, 24, 29, 33, 35, 37, 38, 45, 46, 48, 49, 51, 53-59 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.

Election/Restrictions
Newly submitted claim 59 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim recites permeation enhancer polyoxyethylene oleyl ether that is directed to non-elected species without traverse in the reply filed 11/125/2019. This species has been previously withdrawn from further consideration.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 59 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
It is established that the examination of species will be extended to the extent necessary to determine patentability of the Markush-type claim, MPEP 803.02[R-5].

Claim 38 and 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/25/2019.

Claims 1, 10, 19, 21, 24, 29, 33, 35, 37, 45, 46, 48, 49, 51, and 53-58 are subject of this office action.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10, 19, 21, 24, 29, 33, 35, 37, 45, 46, 48, 49, 51, 53-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (WO 2015/052183) combined with Miranda et al. (US 5,474,783) and Sand et al. (US 2016/0235851), all references are of record.

Applicant Claims 
Claim 1 is directed to a  transdermal patch comprising a pharmaceutical formulation, said formulation comprising:
(i)	about 8% w/w ropivacaine,
(ii)	a pharmaceutically-acceptable adhesive, wherein the adhesive is a blend of acrylate materials and silicone, wherein the formulation comprises 35-45% w/w acrylate adhesive and 35-45% w/w silicone adhesive, and	
(iii)	8-10 % w/w of an excipient mixture comprising a hydrophilic material, a penetration enhancer and a carrier oil, wherein the carrier oil has a ropivacaine solubility of greater than or equal to 1.5% (w/w);
wherein the patch further comprises a backing membrane, and
wherein the ropivacaine is present in its free base form.


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Jones teaches transdermal patch suitable for topical application to treat nociceptive pain or neuropathic pain (abstract; ¶¶ 0012, 0106-0109). The transdermal patch comprises pharmaceutical formulation comprises: (i) 3-20% ropivacaine; (ii) pharmaceutically acceptable adhesive, and (iii) mixture of excipients including penetration enhancer, hydrophilic material and oil carrier, having ropivacaine solubility of greater than or equal to 1.5 % (w/w) (¶¶ 0014-0019, 0025-0027).  The formulation has in vitro permeation rate greater than 1.8 µg cm-2 h-1 (¶¶ 0012, 0043). Ropivacaine is present in the formulation in amount between 3-20%, 3-10%, or 6-8% (claims 7-9), and the excipients have ropivacaine solubility greater than 2.5% (claim 10). The adhesive is present in amount of 58-97%, and can be acrylate or polyacrylate, rubber or silicone (¶¶ 0049-0055; claims 11, 12). The excipients are present as ternary mixture comprising carrier oil, penetration enhancer and a hydrophilic material wherein the ternary mixtures present in the pharmaceutical formulation in amount of 10-40%, and suitably from 15-35% (¶¶ 0095-0096). The formulation further comprises additive selected from the group consisting of non-ionic surfactants, hydrophilic surfactants, terpenes (such as menthol) and membrane disruptors (¶ 0097). The carrier oil is selected from the group consisting of propylene glycol monocaprylate, propylene glycol laurate and/or mono- or diglycerides of capric acid and present in amount of 2.5-35%, 9-21% or 12-21% (claims 14-17). The oil carrier has solubility to ropivacaine in excess of 3% (claim 17). The penetration enhancer can be polyoxyethylene oleyl ether (Brij 93) in amount between 1.4-15%, or 1.5-4% (¶ 0098; claims 19-24). The hydrophilic material is present in amount of 1.5-20%, or 6-11% selected from propylene glycol, glycerol, polyethylene glycol, short chain water soluble esters of citric acid, acetic acid, hexylene glycol and alcohols, including diols and polyols (claims 28-32). Table 9 further shows ratio of hydrophilic-material:carrier-oil:penetration-enhancer of 30/60/10, which are  propylene glycol/capryol 90/Brij 93. The wet formulation comprises 15.18% of the ternary mixture as shown by table 9. Tables 10 and 15 show total ternary excipient forming 15% of the formulation. The drug can be in the form of the free base (claim 1). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Jones teaches acrylate adhesive and silicone adhesive and teaches permeation enhancers, the reference however does not teach mixture of acrylate and silicone adhesives in amount of 35-45% acrylate and 35-45% silicone. Jones does not teach the elected species of permeation enhancer, isopropyl palmitate, that is specifically claimed by claims 51, 54, and 58. 
Miranda teaches transdermal drug formulation for modulating the delivery of the drug to achieve predetermined permeation rate of the drug into and through the skin, while maintaining acceptable shear, tack and peel adhesive properties (abstract). This is achieved by using an adhesive mixture of polyacrylate adhesive and polysiloxane adhesive wherein the polyacrylate is present in the transdermal formulation in an amount of 2-85% and polysiloxane is present in an amount of 14-97% of the mixture. Further, Table VI teaches 42% polyacrylate and 41% polysiloxane in the composition, Table 41% of each, and Table XII teaches 45% of each. The ratio of polyacrylate to polysiloxane is from about 2:98 to 86:14 by weight (col.4, lines 6-16; claims 6 and 9). The drug is present in the adhesive in a preferred amount of 1-30% (col.9, lines 1-8). Local anesthetics are suitable to be delivered by the pharmaceutical transdermal formulation taught by the reference (col.11, lines 3-8). The transdermal composition can also contain agents known to accelerate the delivery of the drug through the skin referred herein as "enhancers." This class of agents includes those with diverse mechanisms of action including those which have the function of improving the solubility and diffusibility of the drug within the multiple polymer and those which improve percutaneous absorption, for example, by changing the ability of the stratum corneum to retain moisture, softening the skin, improving the skin's permeability, acting as penetration assistants or hair-follicle openers or changing the state of the skin including the boundary layer. Some of these agents have more than one mechanism of action, but in essence they serve to enhance the delivery of the drug (col.12 line 55 till col.13, line 4). The enhancers include isopropyl palmitate (col.13, line 25). The composition further comprises polyethylene glycol and propylene glycol that are claimed as hydrophilic material, and lanolin, claimed as oil carrier (col.13, lines 5-10). Table II teaches permeation enhancer amount of 0-10%. Examples of the reference show the use of oleic acid as permeation enhancer in an amount between 2-5%. Table III, example 5, teaches excipients including permeation enhancer, hydrophilic solvent and oil carrier of 5%. Figures of the reference show transdermal device having backing layer. The drug can be in the form of free base (col.12, lines 35-37). 
Sand teaches transdermal formulation for local and systemic delivery of anesthetic agent using a mixture of lecithin and isopropyl palmitate. The composition further comprises hydrophilic excipient, e.g. water. The anesthetic includes ropivacaine. The formulation has enhanced ability of skin penetration and opening the skin barrier (abstract; ¶¶ 0007,0016, 0043, 0048, 0073-0075, 0091, 0092,0181; claims 1, 3, 6, 12). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide transdermal composition comprising ropivacaine, adhesive and excipient mixture as taught by Jones wherein the adhesive can be polyacrylate or silicone and comprises permeation enhancer, and use combination of polyacrylate and polysiloxane adhesives wherein the polyacrylate is present in the mixture in an amount of 2-85% and polysiloxane is present in an amount of 14-97% of the mixture and are present in a ratio of polyacrylate to polysiloxane is from about 2:98 to 86:14 and further use isopropyl palmitate as taught by Miranda. One would have been motivated to do so because Jones teaches suitability of polyacrylate and polysiloxane to deliver ropivacaine, and Miranda teaches such a combination of adhesives in such amounts and ratios modulates the delivery of the drug to achieve predetermined permeation rate of the drug into and through the skin, while maintaining acceptable shear, tack and peel adhesive properties, and teaches suitability of isopropyl palmitate as permeation enhancer. One would reasonably expect formulating transdermal composition comprising ropivacaine, excipient, and adhesive comprising combination of polyacrylate and polysiloxane within the claimed amounts and ratios, and further comprises isopropyl palmitate wherein the adhesive combination modulates the delivery of the drug to achieve predetermined permeation rate of the drug into and through the skin, while the adhesive has acceptable shear, tack and peel adhesive properties, and further accepted skin permeation. 
Further, one having ordinary skill in the art would have been motivated to use isopropyl palmitate taught by Sand as permeation enhancer in the composition taught by the combination of Jones and Miranda because Sand teaches suitability of isopropyl palmitate as permeation enhancer that has enhanced ability of skin penetration and opening the skin barrier in a transdermal composition delivering anesthetics including ropivacaine.  
Regarding the amount of ropivacaine of 8% as claimed by claims 1 and 56, it falls within the amount taught by Jones of 3-20%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].  
Regarding the amount of acrylate adhesive in the composition of 35-45% and the amount of silicone adhesive of 35-45% as claimed by claim 1, and 41% of each as claimed by claim 56, Miranda teaches polyacrylate is present in the transdermal formulation in an amount of 2-85% and polysiloxane is present in an amount of 14-97% of the mixture. Further, Table VI of Miranda teaches 42% polyacrylate and 41% polysiloxane in the formulation, Table X teaches 41% of each, and Table XII teaches 45% of each. Therefore that claimed amounts either falls within the amounts taught by Miranda or overlap with them. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].  
Regarding the claimed amount of excipients mixture of 8-10% as claimed by claim 1, and 10% as claimed by claim 56, Jones teaches excipients are present as ternary mixture comprising carrier oil, penetration enhancer and a hydrophilic material wherein the ternary mixtures present in the pharmaceutical formulation in amount of 10-40%. Therefore, the claimed amounts overlap with that taught by Jones. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding solubility of the drug in the oil carrier as claimed by claim 1, Jones teaches oil carrier, having ropivacaine solubility of greater than or equal to 1.5.
Regarding the backing layer claimed by claim 1, it is taught by Miranda.
Regarding the free base of the drug as claimed by claim 1, it is taught by Jones and Miranda. 
Regarding the amount of the adhesive is about 82% as claimed by claim 10, Jones teaches 58-97% that embraces the claimed amount, and Table X of Miranda teaches 41% polyacrylate and 41% polysiloxane that form 82% as claimed.  
Regarding the ratio of hydrophilic-material:carrier-oil:permeation-enhancer claimed by claim 19 of 20-40:40-60:5-20, and 30:60:10 as claimed by claim 57, Jones teaches 30/60/10 that falls within the claimed ranges and ratios. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the amount of carrier oil as claimed by claim 21 of 5-8%, Jones teaches 2.5-35%, that embraces the claimed amount.
Regarding water solubility of the oil carrier of less than 0.1% as claimed by claim 24, it is expected that the oil is not soluble in water and have water solubility less than 0.1% as claimed. 
Regarding solubility of ropivacaine of more than 3% as claimed by claim 24, Jones teaches excess of 3% and excess of 4%.  
Regarding the amount of permeation enhancer of about 1% as claimed by claim 29, Table II of Miranda teaches permeation enhancer amount of 0-10%.
Regarding 3% hydrophilic material as claimed by claim 33, Jones teaches 1.5-20%% hydrophilic materials.
Regarding the hydrophilic materials claimed by claims 35, 54, and 58, they are taught by Jones.
Regarding the elected additive of hydrophilic surfactant claimed by claim 37, it is taught by Jones.
Regarding treating pain as claimed by claims 45 and treating neuropathic pain (elected species) as claimed by claim 46, it is taught by Jones.  
Regarding claim 48 that the excipient mixture is present in amount 10%, Jones teaches 10-40% excipient mixture that overlaps with the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 49 that the ratio of polyacrylate:silicone is 50:50, Table X of Miranda teaches equal amounts of polyacrylate and polysiloxane that forms 50:50 ratio. Miranda further teaches ratio from about 2:98 to 86:14 that embrace the claimed ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].    
Regarding isopropyl palmitate claimed by claims 51, 54 and 58, it is taught by both Miranda and Sand.
Regarding hydrophilic material claimed by claims 54 and 58, they are taught by Jones that teaches propylene glycol.
Regarding the ratio of ingredients of the excipient mixture as claimed by claim 53, Jones teaches Jones teaches the claimed ratio of 30/60/10.   
Regarding the carrier oils claimed by claims 55 and 58, Jones teaches the claimed propylene glycol monocaprylate.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. 
Applicants argue that the skilled person would have had no reasonable expectation of success in arriving at the improved patches of the claimed invention given the inherently unpredictable nature of the formulation arts, and the lack of guidance in the cited prior art.

In response to this argument, applicant’s attention is directed to the scope of the present invention that drawn to a composition, and all the elements of the claimed composition are taught by combination of the cited references. Motivation to combine the references exists even for a reason different from what applicants had done, and reasonable expectation to achieve the present invention has been presented, as set forth in this office action.

Applicants argue that the formulation arts are complex and inherently unpredictable. For this reason, when trying to devise an optimized transdermal patch formulation for a given active pharmaceutical ingredient (APD), the person skilled in the art will typically start with the API itself and its particular physicochemical properties which will inform both the end formulation and inherent drug delivery. Typically a skilled person would start with a preformulation and then use formulation development to investigate particular combinations of API, excipient and adhesive and the interactions between them. For preparing a transdermal patch exhibiting enhanced efficacy, the ease of application and removal, adhesion including cold flow, drug and formulation stability and drug release would be important properties to be investigated which may be investigated by various performance testing methodologies. Cold flow in particular is a significant problem, and thus a critical quality attribute, and forms part of the Quality Target Product Profile for this type of patch (see paragraph [0010] of the PCT application).

Again, applicant’s attention is directed to the scope of the present invention that is a composition, and all the elements of the claimed composition are taught by combination of the cited references. The cited references in combination teaches the claimed structure, ingredients of each layer and amounts of the claimed patch. Any properties or advantages applicants achieved would be expected from the prior art formulation having the same ingredients in the same amounts, or applicants’ formulation is in complete. 

Applicants argue that when trying to develop an optimized patch for a given API, the skilled person would not look to formulations of APIs which are completely dissimilar in structure and physicochemical properties, at least not with any reasonable expectation of success. Therefore, a skilled person trying to develop an improved ropivacaine patch would not look to formulations of APIs which are completely different to ropivacaine in structure and physicochemical properties and have any reasonable expectation that he/she could simply substitute ropivacaine for the dissimilar API and obtain a formulation which behaves in the same way and is fit for purpose; formulation development is always bespoke.

In response to this argument, it is argued that Jones teaches all the elements, structure, ingredients and amounts of the claimed transdermal patch, and further suggests silicone and polyacrylate adhesives. The only difference between Jones and the present claims is that Jones does not teach combination of polyacrylate and silicone as claimed. Miranda teaches the advantage of such a combination in the claimed amounts and ratios. Miranda teaches suitability of the adhesive combination for delivering local anesthetic transdermally. One having ordinary skill in the art would have been motivated to use the combination of adhesives taught by Miranda for the advantage taught by Miranda including modulating the delivery of the drug to achieve predetermined permeation rate of the drug into and through the skin, while maintaining acceptable shear, tack and peel adhesive properties. It is obvious to use combination of polyacrylate and polysiloxane taught by Miranda to deliver ropivacaine taught by Jones because Jones teaches suitability to both adhesives to deliver ropivacaine, and Miranda teaches the advantage of their combination. 

Applicants argue that it is possible, though not inevitable, that the skilled person might look to pre-existing formulations with the same API as a potential starting point. Therefore, in the present case, the skilled person might look to Jones and the prior art ropivacaine patches. However, even here the skilled person would in reality have faced a large number of choices about patch development, and would have little or no guidance to what could be varied to predictably obtain an optimized ropivacaine patch combining low and acceptable cold flow, good stability and drug release and delivery.

In response to this argument, it is argued that Miranda teaches local anesthetics, and Jones focusing on one species of local anesthetic. The properties taught by Miranda are dependent on the adhesive combination itself regardless of the used drug, and therefore many drugs can be delivered by such adhesive. Both references are analogous art, and in the field of applicant’s endeavor, and reasonably pertinent to the particular problem with which the applicant was concerned, which is transdermal delivery of local anesthetics. Therefore, it is proper to rely upon and combine both references as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
It has been held that it is obvious to combine prior art elements according to known methods to yield predictable results. A finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, was held obvious by the court. The examiner is not relying on improper hindsight as applicants assert, rather relying on the teachings of the cited references.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicants argue that contrary to the Examiner’ suggestion, development of the present optimized ropivacaine patches is not merely routine optimization from the known art or provision of formulations that are obvious to try. Given the inherent unpredictability in the formulation arts, the skilled person would instead have needed to embark on a complex development process to determine the precise formulations which provide the desired optimized properties. Not only this, but the cited art would have provided no meaningful guidance allowing the skilled person to reasonably predict exactly what those precise formulations were. The Federal Circuit pointed out that “obvious to try” is erroneously equated to obviousness if: (1) the inventor is faced with “numerous possible choices ... where the prior art gave either no indication of which parameters were critical or no direction as to which of many possible choices is likely to be successful” or (2) “the prior art gave only general guidance as to the particular form of the claimed invention or how to achieve it.” In re Kubin, 561 F.3d 1351, 1359 (Fed. Cir. 2009). In the present case, the Examiner has suggested that it would have been obvious to combine Jones with the teaching about adhesives (and enhancers) in Miranda, thereby arriving at a patch falling within the previous claims. However, applicant respectfully submits this is simply not the case as one skilled in the art of ropivacaine patches would not consider the teachings of Miranda.

In response to this argument, it is argued that a conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969). The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
In the light of the foregoing discussion, the Examiner' s ultimate legal conclusion is that the subject matter defined by the claims would have been obvious within the meaning of 35 U.S.C. 103 (a).

Applicants argue that Miranda is devoid of any teachings relating to ropivacaine. The Examiner argues that “.,.Miranda teaches local anesthetics in general and does not need to reteach ropivacaine that already taught by Jones” (Office Action, page 14). However, while Miranda lists a number of anesthetics at col. 11 paragraph 5, this would in fact be of no relevance for ropivacaine patch development. Any similarity of pharmacological properties between APIs has little or no bearing on how they will behave in a formulation — this is instead dependent on physicochemical properties of the API and the excipient(s). The anesthetics listed in Miranda have different structures and physicochemical properties relative to ropivacaine. In the unpredictable formulation’s arts, the skilled person would have no reason to believe that ropivacaine would behave similarly to any of the local anesthetics disclosed in Miranda in a transdermal formulation. Still further, applicant notes that even the anesthetics listed in Miranda are not themselves exemplified. Therefore, even without considering what, if anything, Miranda teaches about adhesives, excipients, excipient amounts, and isopropyl palmitate, applicant submits that the skilled person would not reasonably expect to employ the Miranda teaching to successfully produce a ropivacaine patch having enhanced properties such as cold flow. At best Miranda is merely an invitation to experiment.

In response to this argument, it is argued that Miranda teaches local anesthetics in general and does not need to reteach or exemplify ropivacaine that already taught by Jones. If Miranda was to teach or exemplifies ropivacaine, the reference would have been an anticipatory reference. Miranda is relied upon for showing that mixture of polyacrylate and silicone adhesives in the claimed amounts and ratios were known before the effective filing date of the present invention. The prior art does not need to be combined for the same reason for which applicants would have combined or to achieve the same results applicants trying to achieve. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Bio craft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). 

Applicants argue that Sand does not exemplify ropivacaine. Sand instead tests formulations with different anesthetic APIs - benzocaine, lidocaine, and tetracaine. Once again, pharmacological similarity is no guide to formulation behavior; these are different APIs, with different physicochemical properties. As evidence of this, reference is made to paragraph [0023] and Figure 6 of Jones, which illustrate the different skin permeation characteristics of ropivacaine and lidocaine which as a skilled person would know is dependent on the physicochemical properties of the drug e.g. molecular weight, log P, pKa, water solubility, melting point etc. Given this, the skilled person would not in reality have had any reasonable expectation that one could simply apply the teaching in Sand to ropivacaine and obtain a successful result.

In response to this argument, it is argued that Sand is relied upon for solely teaching the elected species of permeation enhancer. Applicants admit that Sand teaches and suggests ropivacaine, however does not exemplify it. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
 
Applicants argue that the parts of Sand referred to by the Examiner (abstract, [0007], [0016], [0043], [0048], [0073]-[0075], [0091], [0181], claims 1, 3, 6, and 12) where they mention isopropyl palmitate, appear to use this as a gelling agent and not as a penetration enhancer. In fact Sand clearly states that it is a lecithin organogel which is a permeation agent which is formed when an organic solvent (or gelling agent as also stated) such as IPP amongst others (isopropyl myristate, ethyl laurate, ethyl myristate) is used to dissolve lecithin. Such statements do not indicate the use of IPP without lecithin as a permeation enhancer.

In response to this argument, it is clear that the reference teaches isopropyl palmitate. Regardless the purpose of it is use by the reference, it is the same compound and expected to have permeation enhancing property since materials and their properties are inseparable. Further, the intended use of individual ingredients does not impart patentability to composition claims. Regarding using lecithin, the expression “comprising” of the claims’ language permits other ingredients, active or inactive, e.g. lecithin, even in major amounts.

Applicants argue that none of the cited art provides any meaningful guidance that would teach the skilled person how to develop an optimized ropivacaine patch as in the present claims with any reasonable expectation of success. The present claims recite specific ropivacaine transdermal formulations that applicant has discovered exhibit improved properties. Given the inherent unpredictability in the formulation arts, and the lack of meaningful guidance in the cited art, the skilled person would have had no reasonable expectation of success in arriving at these precise formulations, and no means of reasonably predicting what the formulations would be.

In response to this argument, it is argued that the ultimate result of combining Jones and Miranda is composition comprising the adhesive blend of Miranda and the excipient mixture of Jones that is expected to have the advantage applicants achieved. It has been held that it is obvious to combine prior art elements according to known methods to yield predictable results. A finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, was held obvious by the court. The combination of the cited references would have led on having ordinary skill in the art to a composition comprising ropivacaine and excipient blend of Jones and the adhesive blend of Miranda. The rationale to modify the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art and the reason to modify the reference may often suggest what the applicant has done.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G./


/ISIS A GHALI/           Primary Examiner, Art Unit 1611